Citation Nr: 1750984	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for left knee disability.

2.  Entitlement to service connection for left knee disability, to include degenerative joint disease.

3.  Entitlement to service connection for eye disability as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to service-connected diabetes mellitus, type II (claimed as related to Agent Orange (AO)).

6.  Entitlement to service connection for skin growths as secondary exposure to an herbicide agent, i.e., AO.  

7.  Entitlement to an earlier effective date than January 13, 2014 for grant of service connection for diabetic peripheral neuropathy of the right lower extremity

8.  Entitlement to an increased initial rating in excess of 10 percent disabling for diabetic peripheral neuropathy of the right lower extremity.

9.  Entitlement to an earlier effective date than January 13, 2014 for grant of service connection for peripheral neuropathy of the left lower extremity.

10.  Entitlement to an increased initial rating in excess of 10 percent disabling for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, including service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013, June 2014, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As a preliminary matter, the Board notes it has recharcterized the claim of service connection for glaucoma secondary to diabetes mellitus as a claim of service connection for an eye disability, which includes glaucoma and cataracts, secondary to diabetes mellitus.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Board has recharacterized the claim of service connection for posttraumatic stress disorder as a claim of service connection for an acquired psychiatric disorder.  In making this determination, the Board notes that the Veteran has been diagnosed with multiple psychiatric disorders over the years, including PTSD and depressive disorder, and that a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons, supra; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye disability secondary to diabetes mellitus, and entitlement to service connection for peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An October 1995 rating decision denied, in pertinent part, the claim of service connection for left knee disability; the Veteran did not perfect an appeal with respect to this issue.  

2.  The evidence received since the October 1995 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for left knee disability.

3.  The Veteran's left knee disability was not incurred in, caused by, or is otherwise etiologically related to service.

4.  The Veteran's acquired psychiatric disorder, unspecified depressive disorder, is caused by, or is otherwise etiologically related to service.

5.  The Veteran's skin tags were not incurred in, caused by, or otherwise etiologically related to service; nor were they proximately due to exposure to AO.

6.  For the entire period on appeal, the Veteran's peripheral neuropathy of the right lower extremity is characterized by moderate incomplete paralysis of the sciatic nerve.

7.  For the entire period on appeal, the Veteran's peripheral neuropathy of the left lower extremity is characterized by moderate incomplete paralysis of the sciatic nerve.

8.  The Veteran filed an original claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to his service-connected diabetes mellitus on January 13, 2014.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying, in pertinent part, service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for left knee disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).

4.  The criteria for service connection for an acquired psychiatric disorder, unspecified depressive disorder, have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for skin tags secondary to AO exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).

6.  The criteria for an effective date earlier than January 13, 2014, for service connection of diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

7.  The criteria for entitlement to an initial increased rating of 20 percent for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 8520 (2017).

8.  The criteria for an effective date earlier than January 13, 2014, for service connection of diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

9.  The criteria for entitlement to an initial increased rating of 20 percent for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2014, October 2015, and July 2017.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his attorney has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. New and Material Evidence

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

The Board has considered whether the evidence submitted since the October 1995 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for left knee disability, and finds that it does.  The evidence was not of record at the time of the prior denial and relates to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Specifically, the Veteran has a current diagnosis of left knee degenerative joint disease.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for left knee disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed. Cir. 2003).

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Left knee disability

	Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements by the Veteran and other sources.

STRs dated in May 1968 reflect the Veteran presented with excoriations, i.e., scratches, on the left knee and a large amount of swelling and induration above the knee with pain.  At that time, the Veteran was diagnosed with thrombophlebitis, which was treated with bed rest, wet packs, and medication.  Two days later, the Veteran's condition was noted as improved, and the Veteran was discharged to return to duty.  STRs are otherwise negative for any other complaints and/or treatment for left knee condition.

Private medical records dated in September 2014 reflect imaging studies were performed and revealed mild degenerative joint disease in the Veteran's left knee.  VA treatment records dated between December 2003 and January 2017 are cumulative, and do not reflect any additional evidence with bearing on this case.

In a statement dated in September 2014, the Veteran reported incurring an injury in May 1968 during his tour in Vietnam.  The Veteran relayed the diagnosis of thrombophlebitis he was given at that time.  He confirmed that the condition improved and he was released.  However, he indicated he has experienced knee pain since that time, which he treated conservatively, including with over-the-counter medication.

The report of the May 2015 VA examination reflects, in pertinent part, the Veteran's statements regarding intermittent pain and instability in his left knee, with flareups triggered by damp weather.  The examiner noted the Veteran has a history of right knee surgery, although the reason for such surgery was unknown.  The examiner also noted that the Veteran has had routine examinations since service (until 1980), which do not reflect any knee condition.  Lastly, the examiner noted the May 1968 notation in the Veteran's STRs indicating a diagnosis of thrombophlebitis and subsequent treatment.  Physical examination revealed decreased range of motion of the left knee with pain, tenderness, and evidence of crepitus.  The Veteran was diagnosed with mild degenerative joint disease of the left knee.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  In doing so, the examiner noted the May 1968 notation of a knee injury; however, indicated that the diagnosis and subsequent treatment would not contribute to the arthritis in the knee.  

	Analysis

Based on a review of the record, the Board finds that service connection for a left knee disability is not warranted in this case because the evidence fails to show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board accords significant probative weight to the May 2015 VA examination and opinion.  The report reflects the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and, therefore, the examination is persuasive and entitled to great probative weight.  

The May 2015 examiner noted the May 1968 notation in the Veteran's STRs indicating a diagnosis of thrombophlebitis and subsequent treatment; however, noted that such condition as resolved.  The examiner further indicated that the diagnosis of thrombophlebitis and subsequent treatment would not contribute to the arthritis in the knee.  Moreover, the examiner indicated that no other medical procedure, such as described by the Veteran, is documented in the records.  Specifically, the examiner noted the Veteran's statement that fluid was drained from his knee.  However, the examiner noted that such treatment would not be consistent with a diagnosis of thrombophlebitis.

The Board has considered the various lay statements of record, including the Veteran's statements regarding pain since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's arthritis is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation, the Board finds his statements are not competent lay evidence.  The probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee disability.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired psychiatric disorder

Based on a review of the record, the Board finds that service connection for an acquired psychiatric disorder is warranted in this case because the evidence shows a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

The record in this case is clear as to whether the Veteran has a psychiatric disability.  Indeed, the Veteran's VA treatment records, including VA examinations conducted in December 2011 and April 2015, confirm that the Veteran has a current diagnosis depressive disorder.  Thus, the first element of service connection, the existence of a current disability, is satisfied.  

Concerning an in-service event, illness, or injury, the Veteran has consistently reported that he experienced combat- related trauma during his service in Vietnam.  (Parenthetically, the Board notes that the Veteran's military personnel records reflect the Veteran's military occupational specialty was field artillery crewman.)  For instance, in a statement dated in December 2011, the Veteran reported experiencing traumatic events during his service in Vietnam.  In particular, the Veteran reported experiencing hostile military action, i.e., mortar attacks, and witnessing the deaths of fellow soldiers in his unit.  The Veteran indicated that these experiences have endured in his mind ever since.  The Board finds the lay evidence of record to be competent and credible as they are consistent with the circumstances and conditions of such service.  Thus, the Board finds the record demonstrates, at a minimum, some in-service occurrence, pertaining to the Veteran's claimed disability for purposes of service connection.

With respect to the remaining nexus element, the Board notes that the April 2015 VA examiner, a clinical psychologist, noted the Veteran endorsed symptoms consistent with a current diagnosis of unspecified depressive disorder, and that the Veteran experienced such symptoms since serving in Vietnam.  The examiner noted that the Veteran's avoids discussing his service in Vietnam because "it brings back memories of [his] friends being wounded or killed."  The examiner opined that it was as likely as not that the Veteran's psychiatric disorder is caused by or a result of service.  Thus, the examiner's findings, in conjunction with the lay statements regarding onset and symptomatology, are sufficient to establish the requisite nexus.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's unspecified depressive disorder was incurred in or a result of his active military service.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, unspecified depressive disorder, is warranted.  

Skin Tags

	Factual Background

As mentioned, the Veteran served on active duty from November 1967 to November 1969, including service in the Vietnam.

STRs are negative for any complaints of and/or treatment for any skin growth condition in service.  The Veteran's separation examination dated in October 1969 revealed no skin lesions or abnormalities (except for an appendix scar).

VA treatment records dated between December 2003 and January 2017 reflect ongoing complaints of multiple scattered skin tags on the Veteran's body, including on his neck, groin, thigh, and eye lids.  In particular, a treatment record dated in April 2005 reflects the Veteran's statements that he has had recurrent skin tags since January 1979, which he attributes to exposure to AO in Vietnam. 

	Analysis

As a preliminary matter, the Board notes the Veteran has verified in-country service in Vietnam, and was thus presumptively exposed to herbicide agents such as AO.  However, skin tags are not included among the listed disabilities under 38 U.S.C.A. § 3.309(e) for which VA has determined a positive association to herbicides exposure.  Thus, the presumption afforded under this provision cannot provide a basis for a grant of service connection.  Notwithstanding, consideration of whether a grant of service connection on a direct basis is warranted is still necessary in this case.  See Combee, supra.

Based on a review of the evidence, the Board finds that entitlement to service connection for skin tags due to exposure to AO is not warranted in this case because the evidence fails to show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board notes STRs are negative for any complaints of and/or treatment for any skin growth condition in service, and that separation examination dated in October 1969 revealed no skin lesions or abnormalities (except for an appendix scar).  In his own statements, the Veteran indicated the onset of his skin tags was in or around 1979, nearly a decade after service. 

The Board recognizes that the RO did not provide the Veteran with an examination with respect to his claimed skin tags.  In that regard, the Board finds that a medical examination is not necessary to make a decision on this claim.  Specifically, the Board finds that there is no medical evidence indicating that there may be a nexus, nor is there competent and credible lay evidence of continuity of symptomatology since service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Rather, as indicated, the Veteran acknowledged the onset of his skin tags occurred approximately 10 years after service.  

The Board has considered the Veteran's lay statements of record regarding skin tags due to AO.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's skin tags is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation, the Board finds his statements are not competent lay evidence.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin tags due to exposure to AO.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, when adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated as 10 percent disabling for each lower extremity, under Diagnostic Code 8520 for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, a 10 percent rating is warranted where evidence shows mild incomplete paralysis of the sciatic nerve.  A next-higher 20 percent rating is warranted where evidence shows moderate incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted where evidence shows moderately severe incomplete paralysis of the sciatic nerve.  The highest 80 percent rating is warranted where evidence shows complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

The terms "mild," "moderate," and "moderately severe" as used under Diagnostic Code 8520 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "mild," "moderate" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 ; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

	Factual Background

As indicated, the Veteran asserts entitlement to an increased initial rating in excess of 10 percent disabling for diabetic neuropathy of the left lower extremity, to include an earlier effective date prior to January 13, 2014.

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA examinations conducted in November 2015 and July 2017, and statements from the Veteran and other sources.

VA medical treatment records reflect ongoing complaints of intermittent tingling in the Veteran's toes and feet.  For example, records dated in July 2015 reflect the Veteran's statements regarding onset of symptoms for "several years."

Report of the November 2015 VA examination reflects, in pertinent part, the Veteran's statements regarding "burning and tingling" in his toes and feet.  The examiner noted symptoms of intermittent and constant pain, paresthesia and/or dysesthesias.  Physical examination revealed strength and reflex examinations were normal, bilaterally.  Sensation testing was abnormal with decreased sensation noted in the ankle/lower leg and the foot/toes, bilaterally.  The examiner noted position sense and vibration sensation were also decreased.  No muscle atrophy was noted.  The examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral lower extremities.  In particular, the examiner noted moderate incomplete paralysis of the sciatic nerve, bilaterally. 

Report of the July 2017 VA examination reflects, in pertinent part, the Veteran's statements regarding increased pain with decreased sensation.  Specifically, the Veteran described his pain as a 5 on a scale of 1 to 10.  The Veteran also described a burning sensation.  The examiner noted symptoms of moderate pain, paresthesia and/or dysesthesias, and numbness.  Physical examination revealed decreased strength and reflexes in knee and ankle, bilaterally.  Sensation testing was abnormal with decreased sensation noted in the foot/toes, bilaterally.  No muscle atrophy was noted.  The examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral lower extremities.  In particular, the examiner noted mild incomplete paralysis of the sciatic nerve, bilaterally. 

	Analysis

Peripheral Neuropathy, right and left lower extremity

As a preliminary matter, the Board turns to the propriety of the January 13, 2014, effective date for the Veteran's peripheral neuropathy of the right and left lower extremity, respectively.  In that regard, the Board notes that in January 2014, the Veteran filed an original claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremity.  A November 2015 rating decision by the RO granted service connection for peripheral neuropathy of the right and left lower extremity with initial evaluations of 10 percent disabling effective January 13, 2014. 

As there was no claim filed (formally or otherwise) prior to January 13, 2014, for peripheral neuropathy, there is no legal entitlement to an earlier effective date in this case.  Parenthetically, the Board also notes that there was no pending increased rating claim for diabetes mellitus prior to this date.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection of peripheral neuropathy of the right and left lower extremity.

Next, the Board turns to whether increased ratings in excess of 10 percent disabling for peripheral neuropathy of the right and left lower extremity are warranted.  Based on a review of the evidence, the Board finds that increased 20 percent ratings for peripheral neuropathy of the right and left lower extremities are warranted in this case because, resolving all reasonable doubt in favor of the Veteran, the evidence shows moderate incomplete paralysis of the sciatic nerve, bilaterally.

In making this finding, the Board finds particularly persuasive the VA examinations of record, which reflect progressive symptomatology.  In particular, the November 2015 VA examination noted, in pertinent part, the Veteran's statements regarding "burning and tingling" in his toes and feet, and symptoms of intermittent and constant pain, paresthesia and/or dysesthesias.  Notably, the physical examination revealed strength and reflex examinations were normal, bilaterally.  Based on this evidence, the examiner concluded the Veteran has moderate incomplete paralysis of the sciatic nerve, bilaterally.  In comparison, the July 2017 VA examination noted, in pertinent part, the Veteran's reports of increased pain with decreased sensation.  The examiner noted symptoms of moderate pain, paresthesia and/or dysesthesias, and numbness.  However, physical examination revealed decreased strength and reflexes in knee and ankle, bilaterally.  Based on this evidence, the examiner concluded the Veteran has mild incomplete paralysis of the sciatic nerve, bilaterally.  Despite the seemingly inconsistent characterization, the Board finds the apparent increased manifestation of the symptoms to be the most persuasive evidence of record.  Specifically, the Veteran was found to have moderate incomplete paralysis at the November 2015 examination, but his symptoms did not affect his strength and reflexes.  Whereas, at the July 2017 examination, the Veteran's symptoms were found to have caused decreased strength and reflexes in the knee and ankle, bilaterally.  

The Board has considered the Veteran's statements regarding symptomatology, including burning and tingling.  The Veteran is clearly competent to report observable symptomatology.  However, to the extent the Veteran is addressing questions regarding the nature and severity of such disability, the Board finds his statements are not competent lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative medical evidence outweighs the lay statements.

In light of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that increased initial 20 percent ratings for peripheral neuropathy of the right and left lower extremities are warranted.  The Board has considered whether increased ratings in excess of 20 percent are warranted; however, finds that higher ratings are not supported by the evidence of record. 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for left knee disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for unspecified depressive disorder is granted.

Entitlement to service connection for skin tags due to AO exposure is denied.

Entitlement to an earlier effective date than January 13, 2014, for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an increased initial 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an earlier effective date than January 13, 2014, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an increased initial 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Regrettably, a review of the record reflects that claims must be remanded for additional development prior to appellate consideration.  

With respect to the Veteran's claim of entitlement to service connection for an eye disability secondary to service-connected diabetes mellitus, the Board notes that where, as here, VA provides the Veteran with a medical examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted below, the Board finds that the VA eye examinations provided in April 2013 and June 2014 are inadequate to the extent neither examination provided an opinion regarding aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Rather, the each examination simply concluded that the Veteran does not have any visual impairment or disability caused by his diabetes.  

Here, VA medical treatment records dated between December 2003 and January 2017 reflect a history of cataract and glaucoma, which antedated a diagnosis of diabetes mellitus.  In particular, treatment records dated in December 2003 reflect a history of glaucoma.  Treatment records dated in June 2005 reflect a diagnosis of mild cataract, bilaterally.  Treatment records reflect diabetes mellitus was first diagnosed in 2008.  Thus, an addendum opinion is necessary for a VA examiner to comment on whether the Veteran's service-connected diabetes aggravates his eye disabilities.

Next, the Board turns to the Veteran's claim of entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper extremities.  As noted above, where, as here, VA provides the Veteran with a medical examination, the examination must be adequate.  Barr, supra; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran was provided VA examinations in November 2015 and July 2017.  Report of the November 2015 VA examination reflects, in pertinent part, that the Veteran has moderate incomplete paralysis of the median nerve.  The examiner diagnosed the Veteran with bilateral ulnar sensory neuropathy and moderate to mild carpal tunnel syndrome (CTS), bilaterally.  The examiner opined that it was less likely than not proximately due to or the result of his diabetes mellitus.  In doing so, the examiner stated nerve conduction studies revealed CTS is the cause of the Veteran's upper extremity symptoms.  No further rationale was provided.  Similar findings were noted on the July 2017 VA examination.  As such, the Board finds that a remand is warranted in this case to obtain an addendum opinion adequately explaining why the Veteran's upper extremity neuropathy symptoms are attributable to CTS rather than diabetes mellitus.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the examiner who conducted the June 2014 VA eye examination, if available, or other suitably qualified examiner, to prepare an addendum opinion as to the nature and etiology of any eye disability, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or better probability) that any identified eye disability is aggravated by the Veteran's service-connected diabetes mellitus.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Arrange for the examiner who conducted the July 2017 VA peripheral neuropathy examination, if available, or other suitably qualified examiner, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed upper extremity neuropathy symptoms.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Whether it is as likely as not (i.e., a 50 percent or greater probability) that any identified upper extremity neuropathy is proximately due to the Veteran's service-connected diabetes mellitus.

b. Whether it is at least as likely as not (i.e., a 50 percent or better probability) that any identified upper extremity neuropathy is aggravated by the Veteran's service-connected diabetes mellitus.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

In rendering any opinion, the examiner should discuss why any symptomatology may be distinguished and attributed to another disability, rather than to the Veteran's diabetes mellitus.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


